Smith, C. J.,
delivered the opinion of the court.
This action was begun in the lower court by the appellants, who- are husband and wife, to recover from the appellees damages for the death of their minor son, who was run over and killed by an automobile truck, the property of and being driven by a servant of the appellees. At the close of the evidence the court directed a verdict for the appellees.
In the town of Hazelhurst the Illinois Central Railroad Company’s tracks run north and south. West of these tracks there is a strip of ground something less than seventy feet wide belonging to the railroad company which has been made by the company into three parks; the south park being separated from the one lying immediately north of it by an alley eighteen feet wide. West of these parks is a street eighty feet wide called West Railroad avenue, running parallel with the railroad. Fronting east on this street and practically opposite the alley between the south and middle parks is a warehouse owned by the appellees. There is a path diagonally across the southeast corner of the middle park beginning at the railroad track and entering the alley between the parks about halfway between the east and west boundaries of the parks.
The railroad company’s passenger station is on the east side of its tracks directly opposite the middle park, and the major portion of the business section of the town of Hazelhurst lies southwest of the station and parks. The alley between the middle and south parks is extensively used both by vehicles and pedestrians in going from and coming to the station; the pedestrians usually crossing the southeast corner of the park in the path hereinbefore mentioned.
There are a few bushes and some shrubbery in the middle park, and, while there is some little conflict in the *524evidence with reference thereto, it is clear that a person traveling this path, across the southeast corner of the park, is in plain view from the appellees’ Avareliouse, and from any .point between there and the place where the path enters the alley between the parks.
Raleigh Edgar Porter, the appellants’ minor son, lived with them on the east side of the railroad tracks, and on the 1st day of March, 1919, he started from home on a bicycle to the business section of the town on an errand for his mother. He was riding with his head down, and, according to the driver of the truck, at about five miles per hour. He crossed the railroad, turned into the path which crosses the southeast corner to the middle park, and was struck and killed by an automobile truck just after turning into the alley between the parks. This truck was owned by the appellees and had just left their warehouse and was on its way to the railroad station to be loaded with freight for transportation to the warehouse. The seat of the truck was equipped with a hood.
There was testimony, the truth of which was for the determination of the jury that when the truck came out of the appellees’ warehouse and was crossing West Railroad avenue to the alley between the parks, the driver was looking back through a hole in the hood of the truck, remonstrating with two boys who were attempting to ride on the truck; that because the driver was not looking to the front the truck struck the alley at its southern edge and was only prevented from running over' a man Avho was entering the alley at that point‘by his being pulled from in' front of the truck by a companion, and by the driver turning the truck abruptly to the left, Avhich brought the truck to within three feet of the north side of the alley and caused it to strike the deceased just after he entered the alley from the path. The speed at Avhich the truck was then running, according to the evidence of the driver, was about six miles per hour. The driver should have kept a lookout for pedestrians while crossing the street and entering the alley, and if he did not do this, which fact *525was for tlie determination of the jury, and could, by so doing, have seen the deceased in sufficient time to have avoided striking him, then he was guilty of negligence, for which the appellees are responsible. The peremptory instruction, therefore, should not have been given.

Reversed, and remanded.